Citation Nr: 0632712	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  97-13 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for arthritis of both 
hips.

3.  Entitlement to service connection for arthritis of the 
low back.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to November 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in New York, New York.    

When this matter was last before the Board in June 2005, 
appeal had been perfected on six issues - service connection 
for headaches, right knee arthritis, arthritis in both 
ankles, arthritis in the low back, and arthritis in both 
hips, and increased rating for pes planus.  At that time, the 
Board directed that VA compensation and pension (C&P) 
examinations appropriate to all claimed disabilities be 
performed on remand.  Subsequently, the veteran withdrew his 
appeal concerning arthritis in the low back and bilateral 
hips.  Those issues are therefore dismissed, as addressed 
below.  

Also, in a March 2006 rating decision, the RO granted service 
connection for right knee arthritis and bilateral ankles.  
Consequently, the issues of service connection for arthritis 
in the right knee and both ankles are no longer before the 
Board on appeal.  

The claim for service connection for headaches is remanded to 
the RO, via the Appeals Management Center (AMC), in 
Washington, D.C.  The veteran will be notified if further 
action is needed from him thereon.  The pes planus claim is 
adjudicated below.


Additional claims were referred for RO action in June 2005.  
Also, a statement signed in December 1998 refers to various 
disabilities, including "tumors" removed from various 
areas.  At the 2004 Board hearing, the veteran testified as 
to a left great toe disability, and in an August 2005 
statement, he raised the issue of a "great toe" disability 
(service connection for a left big toe disability was 
previously denied).  Also at the Board hearing, he testified 
about various tumors that were removed.  These matters are 
REFERRED to the RO for appropriate action.       


FINDINGS OF FACT

1.  In a statement signed in July 2005, prior to a decision 
in the appeal, the veteran withdrew his appeal on his claim 
of entitlement to service connection for arthritis in the low 
back and bilateral hips. 

2.  Bilateral pes planus is manifested by pain and swelling 
on use and inward bowing of the tendo achillis, but not 
marked deformity, characteristic callosities, marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
Achilles tendon on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeal on the 
claim of entitlement to service connection for arthritis in 
the low back and bilateral hips are met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2006).

2.  The criteria for a disability rating higher than 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis (Low Back and Hips)

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.101(d).  Any statutory tribunal, like the Board, 
must ensure its jurisdiction over a case before deciding its 
merits, and a potential jurisdictional defect may be raised 
by the tribunal, sua sponte, or by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal 
may be withdrawn, in writing, any time before the Board 
issues a decision.  38 C.F.R. § 20.204(b).  

Of record is a handwritten statement from the veteran signed 
on July 26, 2005, which bears his signature.  The statement 
is written on a computer-generated C&P examination request 
form intended for the C&P examiner's consideration.  The 
veteran apparently arrived at the C&P examination ordered by 
the Board and advised the examiner that he does not wish to 
be examined with respect to his low back and hip 
disabilities.  The statement reads as follows:

I [the veteran's name] hereby decline inclusion 
of left knee [and] lower spinal and lower back 
[and] hip joints examination for compensation as 
these areas were injured in civilian life and 
operated upon outside my military service.
							[signature] 

The left knee disability claim was previously withdrawn on 
the record, during the 1997 RO hearing, and was not included 
among the six issues on appeal.  See 38 C.F.R. § 20.204(b) 
(appeal may be withdrawn on the record, at a hearing).    
 
The Board has carefully considered the veteran's July 2005 
statement in the context of the entire record and finds that 
it meets the criteria for withdrawal of appeal on the issues 
of service connection for arthritis in the low back and hips.  
Withdrawal of appeal, other than withdrawal on the record, 
requires, in pertinent part, written expression of intent to 
withdraw, identification of the issue being withdrawn, the 
name of the veteran or claimant, and claim number.  38 C.F.R. 
§ 20.204(b).  The signature appears to be the veteran's 
authentic signature as compared to his signatures appearing 
in multiple handwritten statements in the claims file.  The 
statement identifies the specific matters being withdrawn.  
Moreover, the record reflects November 2005 deferred rating 
decision bearing a notation by RO personnel: "Veteran w/d 
his claim for LB, and bilateral hip disability."  Also, 
based on the July 2005 C&P examination that apparently 
considered only the right knee and ankle disabilities because 
the veteran had declined to be examined for low back and hip 
disabilities, the RO granted, in a March 2006 rating 
decision, service connection for right knee arthritis and 
arthritis in the ankles.  To date, no subsequent 
communication from either the veteran or his representative, 
on his behalf, reflects intent to continue pursuing the claim 
as to arthritic hips or low back.  Neither said that the 
examination was inadequate or incomplete, nor that the 
veteran withdraws his July 2005 statement, nor even that the 
July 2005 statement is not authentic.  The representative's 
September 2006 argument, too, is consistent with the Board's 
conclusion that the veteran did intend to withdraw his appeal 
on low back and bilateral hip arthritis, as the argument 
focuses only on the two remaining issues (service connection 
for headaches; increased rating for pes planus), in light of 
the favorable March 2006 rating decision on arthritic right 
knee and ankles.     

Under the circumstances, the Board finds that the July 2005 
statement is a valid withdrawal of the appeal as to service 
connection for arthritis in the low back and hips even though 
the handwritten statement does not also reflect a VA claim 
number the veteran himself had written.  There is nothing in 
the statement or the record as a whole to suggest that the 
statement is not the veteran's authentic expression of his 
intent to withdraw those issues.  Moreover, the C&P 
examination request form on which the veteran wrote the 
statement itself reflects his Social Security number, which 
is his VA claim number.

Thus, with a valid withdrawal on service connection for 
arthritic low back and hips, there remain no allegations of 
errors of fact or law for appellate consideration thereon.  
The Board does not have jurisdiction over them, and they are 
dismissed.

II.  Increased Evaluation - Pes Planus

Service connection was granted for bilateral pes planus (flat 
feet) in an April 1997 rating decision, and a 10 percent 
rating has been in effect therefor, since March 22, 1996, the 
date on which the original service connection claim was 
filed.  The veteran did not initiate appeal of the April 1997 
decision as to pes planus.  The veteran raised the issue of 
the evaluation of his pes planus at an RO hearing in July 
1997, and the RO confirmed the 10 percent rating in June 
1998.  Subsequently, appeal was perfected from the June 1998 
rating decision.  

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, which, with respect to bilateral disability, as is 
the case here, requires evidence of severe flat feet, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, to warrant 
the next higher rating of 30 percent.  

A rating higher than 10 percent presently in effect is not 
warranted.  The evidence dated from 1996 forward does not 
present a disability picture characterized by "severe," 
much less "pronounced," bilateral pes planus.  

It is telling that, other than VA C&P examinations, the 
clinical evidence does not reflect treatment for specifically 
for pes planus, whether by private or VA physicians.  At the 
RO hearing, the veteran said that his feet swell when he has 
corns on top of his feet, but did not report symptoms that 
appear to be specific to pes planus.  In fact, he said then 
that, "at one time," he was given arch supports, apparently 
to indicate that he was not wearing supports or other 
orthotic devices designed to alleviate flat foot symptoms as 
of the hearing date.  At the Board hearing, he reported that 
he has to wear regular, but "good," although not 
orthopedic, shoes, and ice packs to manage foot pain and 
swelling.  He can walk about a block before pain sets in and 
has difficulty bending his toes.          


The veteran underwent VA C&P examinations specifically for 
pes planus in 1996, 1998, and in 2005.  The examination 
reports do not reflect evidence of marked deformity (such as 
pronation, abduction).  In fact, an examiner specifically 
said, in August 2005, that there is neither marked deformity, 
nor characteristic callosities present.  The clinical 
findings in 2005 were similar to those obtained some seven 
years prior, apparently referring to the May 1998 VA 
examination, according to the examiner.  He said that there 
is mild inward bowing of the achillis tendon (a criterion for 
the 10 percent rating already in effect), and as well, pain 
on manipulation and use (criterion for both 10 and 30 
percent); however, as to the latter, the higher rating of 30 
percent requires evidence of pain and manipulation on use 
"accentuated."  Such evidence is not shown, in light of the 
examiner's statement that the evidence does not show 
appreciable worsening since 1998.  Nor was swelling or edema 
noted on examination in 2005.  Nor do earlier VA clinical 
evaluations reflect such evidence to warrant higher stated 
ratings.  It is explicitly noted that, in 1998, a VA examiner 
diagnosed the veteran with "significant pes planus of a 
rigid nature," but the examination report itself does not 
document clinical evidence that would be commensurate to such 
characterization (i.e., findings consistent with more-than-
mild or moderate pes planus, under Diagnostic Code 5276).     

Further, the range of motion, although "somewhat" limited 
and painful, is within normal limits, even as recently as in 
2005.  However, there is no deviation in the angulation or 
shape of the hallux, nor other clinical basis upon which the 
examiner would conclude a "marked" deformity exists.  The 
veteran did not report discomfort on either foot with motion 
against resistance on dorsiflexion, plantar flexion, 
inversion, or eversion; the only joint pain noted on range-
of-motion testing was midtarsal joints bilaterally, and pain 
began and ended within testing of motion of those joints.  
Weight-bearing apparently does cause pronation, correctable 
by manipulation, but there is no appreciable forefoot and 
midfoot malalignment.  The veteran was advised to wear his 
insoles, although, at the 2005 examination, he was not 
wearing them; this strongly suggests that, in the examiner's 
view, the veteran's flat foot disability is not so 
significant that it cannot be improved by orthopedic shoes or 
appliances, a criterion for the higher rating of 50 percent 
(bilateral).  The veteran himself reported that, when he does 
use shoe inserts, pain is alleviated.  And, in fact, the 
examiner himself said that assistive devices, like crutches, 
braces, and canes, are not needed.  All of this evidence, as 
a whole, fails to demonstrate pes planus more significant 
than as claimed and as indicated by the 10 percent rating 
presently assigned.  In sum, the evidence indicates that the 
veteran has mild to moderate symptoms and manifestations, to 
include pain and swelling on use and inward bowing of the 
tendo achillis, but not manifestations more significant.            

An evaluation of any musculoskeletal disability must also 
include consideration of the ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As explained, the 
examiner said, in 2005, that the veteran's pes planus 
disability has not appreciably worsened as compared to 
findings years before, even after having considered the 
veteran's reports of pain and swelling, and conducting an 
examination of the veteran, which included motion testing.  
After considering the effects of pain, tenderness, mild 
malalignment, and limitation of daily activities, the Board 
concludes that the disabling effects of reported pain and 
swelling do not meet or more nearly approximate the criteria 
for assignment of higher ratings under 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca.

Under the circumstances, the Board does not conclude that the 
disability picture presented by pes planus is that which can 
be characterized as "pronounced" (marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances), so as to warrant the highest (50 percent) 
rating, much less the next higher rating of 30 percent 
("severe" pes planus).

Moreover, as explicitly noted by the examiner in 2005, the 
veteran's current condition includes recent history of low 
back surgery (not service-connected), which apparently is the 
most significant factor adversely affecting the veteran's 
functional ability.  The examiner reported that, under the 
circumstances, it is not possible to assess the actual level 
of impact the pes planus itself has on performing daily 
activities or job performance.  The clinical evidence dated 
from 1996 forward do not indicate that the veteran 
experienced marked interference with employment, or frequent 
periods of hospitalization or medical treatment such that the 
disability picture presented is exceptional or unusual such 
that application of schedular criteria is impractical.  On 
this point, as noted earlier, the clinical records dating 
back approximately a decade do not reflect treatment 
specifically for pes planus.  Thus, the Board finds that 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321; Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

III.  Duties to Notify and Assist (Pes Planus)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Appeal was perfected on the pes planus increased rating claim 
years before enactment of the law that requires the above 
notice.  Thus, there can be no error to the extent such 
notice was not provided before the issuance of the subject 
AOJ decision; the veteran is entitled to content-complying 
notice and appropriate process during the appeal period.  
Pelegrini v. Principi, 18 Vet. App. at 120.

In February 2004, VA sent the veteran a letter advising him 
that he must support his claim with evidence showing that pes 
planus is worse than as characterized by the RO.  He was told 
that, if he identifies the sources of evidence pertaining to 
his flat foot disability, then VA would assist him in 
securing evidence therefrom, but that he ultimately is 
responsible for securing evidence not in federal custody.  
The specific rating criteria applicable to pes planus were 
discussed before and after enactment of the law requiring the 
above notice, in the rating decision, Statement of the Case 
(SOC), and Supplemental SOCs (SSOCs).      

In light of prior VA C&P "feet" examinations, the key 
missing evidence in this claim is contemporaneous clinical 
findings, which were obtained in the 2005 C&P examination 
consistent with the Board remand order.  At no time did the 
veteran report that he was treated for pes planus 
specifically at a VA or non-VA facility, despite notice that 
he could identify treatment providers, and even when he (and 
his representative) had multiple opportunities to do so at RO 
and Board hearings.  Under the circumstances, the Board is 
not inclined to find that there was prejudicial error because 
VA did not explicitly ask the veteran to submit everything he 
has concerning pes planus, or something else to that effect, 
to literally comply with the "fourth element" notice 
requirement.  Moreover, it is relevant that, notwithstanding 
such omission, 38 C.F.R. § 3.159, from which that element is 
derived, was cited in SSOCs, more than once.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).  Even as of September 2006, the 
veteran's representative submitted argument, but no argument 
was made specific to a notice defect concerning pes planus.  

Moreover, in April 2006, the veteran was told about what 
criteria govern the evaluation of degree of disability, and 
as well, those governing the assignment of effective dates 
for service connection and for disability ratings.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records records, 
multiple C&P examination findings appropriate to this claim, 
and the veteran's written statements and hearing testimony.  
Despite appropriate notice during appeal, the veteran has not 
identified sources of pertinent, existing evidence missing 
from the record and which he desires VA to review before 
adjudication.  Based on the foregoing, the Board concludes 
that VA's duty to assist was met, and it is not precluded 
from now adjudicating this claim.


ORDER

The appeal on the claim of entitlement to service connection 
for arthritis in the low back and both hips is dismissed for 
lack of Board jurisdiction.

An increased disability rating for pes planus is denied.


REMAND

In July 2005, the veteran underwent a VA C&P neurological 
examination consistent with the Board's June 2005 remand 
order.  While the Board sincerely regrets the delay in 
adjudication of this claim, it finds that another remand is 
in order because the examiner did not explicitly opine on the 
etiology of headaches in a manner consistent with the remand 
order and as required by controlling law.

More specifically, the examiner diagnosed the veteran with 
migraine headaches and said, in pertinent part: "It is 
possible that this could be related to [the veteran's] 
service in the military."  In its remand order, the Board 
explicitly directed that the C&P examiner opine whether it is 
at least as likely as not, more likely than not, or less 
likely than not that headaches, if diagnosed, is 
etiologically related to active duty.  While there is no 
Stegall violation to the extent that the ordered C&P 
examination was performed, there is insufficient compliance 
to the extent that the examiner did not provide the specific 
etiology opinion as requested.  Stegall v. West, 11 Vet. App. 
268 (1988) (the Board itself errs if it fails to ensure 
compliance with its remand directives).  

Accordingly, the case is REMANDED for the following actions:

1.  After completing the above, refer the 
veteran's claims file to the examiner who 
conducted the July 2005 C&P examination, 
if he or she is available, and ask him or 
her to review the veteran's claims file, 
and then issue an addendum to the July 
2005 examination report explicitly stating 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that migraine headaches are etiologically 
related to active service.  Any etiology 
opinion given should be supported by 
rationale and bases therefor.  If the 
examiner concludes that an etiological 
opinion cannot be given as requested 
without resorting to speculation or 
conjecture, then the examiner should 
explicitly state so and explain why.  The 
examiner should also state that he or she 
has reviewed the claims file before 
issuing the addendum.

If the examiner who conducted the July 
2005 examination is not available, or he 
or she determines that another examination 
of the veteran is warranted before the 
opinion requested above can be given, then 
arrange for the veteran to undergo another 
C&P neurological examination by a medical 
doctor who should provide the opinion as 
requested.  If a new examination is 
conducted, then the entire claims file 
should be provided to the examiner and he 
or she should explicitly state that the 
file was reviewed.         

2.  After completing the above, 
readjudicate the headaches service 
connection claim.  If the benefit sought 
remains denied, then issue a SSOC that 
discusses all pertinent evidence and 
information added to the record after the 
issuance of the last SSOC and governing 
law and regulations.  Afford the veteran 
and his representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

The veteran is advised that the failure to report to a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


